Exhibit 10.3

 

June 27, 2008

 

Silicon Valley Bank

One Newton Executive Park, Suite 200

2221 Washington Street
Newton, Massachusetts 02462
Attn: Mr. Michael Tramack

 

Re:          Loan Arrangement with Microfluidics International Corporation and
Microfluidics Corporation

 

Dear Mr. Tramack:

 

Reference is made to the Loan and Security Agreement dated as of even date
herewith (as amended, restated, amended and restated, supplemented, restructured
or otherwise modified from time to time, the “Loan Agreement”) to be entered
into by and among Microfluidics International Corporation, a Delaware
corporation, and Microfluidics Corporation, a Delaware corporation (individually
and collectively, jointly and severally, the “Borrower”), and Silicon Valley
Bank (together with its successors in such capacity, the “Bank”).  Capitalized
terms used herein and not defined herein shall have the meanings assigned to
such terms in the Loan Agreement.

 

This letter is intended to set forth certain instruments and agreements (the
“Supplemental Agreements”) which the Borrower has agreed to deliver to the Bank
in connection the Effective Date.  The Bank has agreed that delivery of the
Supplemental Agreements set forth in Exhibit A, annexed hereto, shall not be a
condition precedent to the effectiveness and funding of the Loan Agreement, but
nevertheless requires that the Supplemental Agreements be delivered within the
time periods set forth therein.

 

The Borrower agrees to deliver the Supplemental Agreements set forth on
Exhibit A, annexed hereto, within the time periods set forth therein.  The
Borrower hereby acknowledges and agrees that this agreement shall be considered
to be a Loan Document for all purposes and that failure to deliver the
Supplemental Agreements within the time periods set forth on Exhibit A shall
constitute an Event of Default under the Loan Agreement.

 

If the foregoing correctly sets forth our understanding, please indicate your
assent below.

 

--------------------------------------------------------------------------------


 

Very truly yours,

 

 

BORROWER:

 

 

 

MICROFLUIDICS INTERNATIONAL
CORPORATION

 

 

 

By

  /s/ Brian E. LeClair

 

Name:

Brian E. LeClair

 

Title:

Exec. V.P. & CFO

 

 

 

 

 

MICROFLUIDICS CORPORATION

 

 

 

By

  /s/ Brian E. LeClair

 

Name:

Brian E. LeClair

 

Title:

Exec. V.P. & CFO

 

 

The foregoing is accepted

and agreed to:

 

SILICON VALLEY BANK

 

 

By

 

 

Name:

 

 

Title:

 

 

 

[Post Closing Letter Signature Page]

 

2

--------------------------------------------------------------------------------


 

Exhibit “A”

 


1.             ON OR BEFORE JULY 15, 2008 (OR SUCH LATER DATE AS THE BANK MAY
CONSENT TO IN ITS SOLE REASONABLE DISCRETION), THE BORROWERS SHALL HAVE CAUSED
THE FOLLOWING FINANCIAL INSTITUTIONS TO HAVE ENTERED INTO A DEPOSIT ACCOUNT
CONTROL AGREEMENT, IN FORM AND SUBSTANCE ACCEPTABLE TO BANK, IN FAVOR OF BANK:


 

A)                                      BANK OF AMERICA – ACCT # [INFORMATION ON
FILE WITH THE BORROWER]

 

B)                                     TD BANK, N.A. – ACCT# [INFORMATION ON
FILE WITH THE BORROWER]

 


2.             ON OR BEFORE JULY 28, 2008 (OR SUCH LATER DATE AS THE BANK MAY
CONSENT TO IN ITS SOLE REASONABLE DISCRETION), THE BORROWER SHALL DELIVER TO THE
BANK, IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO BANK, EXECUTED LANDLORD’S
CONSENTS FROM THE LANDLORDS OF THE FOLLOWING LOCATION:


 

A)                                      30 OSSIPEE ROAD, BOX 9101, NEWTON,
MASSACHUSETTS 02464-9101

 

B)                                     17971 SKY PARK CIRCLE, BLDG. 33, SUITE B,
IRVINE, CALIFORNIA 92614

 


3.             ON OR BEFORE JULY 28, 2008 (OR SUCH LATER DATE AS THE BANK MAY
CONSENT TO IN ITS SOLE REASONABLE DISCRETION), THE INITIAL AUDIT SHALL HAVE BEEN
COMPLETED BY THE BANK WITH THE RESULTS THEREOF SATISFACTORY TO BANK, IN ITS SOLE
DISCRETION.

 

--------------------------------------------------------------------------------